PER CURIAM:
These cases, heard and submitted together, are appeals from denials by the District Court for the Northern District of Alabama of petitions by the National Education Association, Inc., to intervene in school desegregation cases. The appellant association contends that it was entitled to intervene as a matter of right under Rule 24(a) (2), Fed.R.Civ. P. There is not involved the right to in*555tervene as a matter of discretion under Rule 24(b).
In Horton v. Lawrence County Board of Education, 425 F.2d 735 (5th Cir. 1970), the same petition for intervention was filed as in the instant cases,1 and we held that NEA was not entitled to intervene as a matter of right.
Our decision in Horton controls the cases now before us.
Affirmed.

. The only difference is that in each of the instant cases there has been added an allegation not present in Horton that the United States already has been granted leave to intervene as plaintiff. The same briefs have been filed as in Horton and the same counsel appear for NEA.